NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                          SUPERIOR COURT OF NEW JERSEY
                                                          APPELLATE DIVISION
                                                          DOCKET NO. A-1837-17T4

CENTURY CAPITAL PARTNERS,
LLC,

           Plaintiff-Respondent,

v.

PRIME HOTEL MANAGEMENT,
LLC,

           Defendant,

and

HAG GYUN LEE,

     Defendant-Appellant.
________________________________

                    Submitted February 5, 2019 – Decided March 27, 2019

                    Before Judges Geiger and Firko.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Bergen County, Docket No. L-6868-16.

                    Philip R. Kaufman, attorney for appellant.
            Cohn Lifland Pearlman Herrman & Knopf LLP,
            attorneys for respondent (Andrew R. Macklin and
            Christina N. Stripp, on the brief).

PER CURIAM

      We have been advised that this matter has been settled and the parties have

executed a stipulation of dismissal. Accordingly, the appeal is dismissed with

prejudice and without costs.




                                                                         A-1837-17T4
                                       2